WASHINGTON, Circuit Justice.
Had this execution been an alias, and the first execution, issued in 1808. been continued down, or the court could direct the continuances to be entered; the case would be different from what it is. But it is a new or original fieri facias, and having issued since the death of Hurst, the judgment ought to have been revived against his executors, by scire facias. As to the other point, it need not be decided. But the court will not willingly listen to a motion to quash an inquisition or- venditioni ex-ponas, on the ground, that there are some other purchasers unknown to the plaintiff, whose lands might have been levied on. At this rate, a plaintiff may be kept for many years, in pursuit of his rights; by new parties being suggested, as subject to contribution. It would seem reasonable, that those who. move to quash on this ground, should have notified the plaintiff, that there were such other persons and such other lands, liable to contribution; ' in order that the plaintiff might have had an opportunity of including them in his levy. However, the court do not mean now to lay down any definite rule on the subject.
Rule made absolute to quash the execution, for the first cause.